


110 HRES 812 EH: Expressing the sympathy and pledging the

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 812
		In the House of Representatives, U.
		  S.,
		
			November 14, 2007
		
		RESOLUTION
		Expressing the sympathy and pledging the
		  urgent support of the House of Representatives and the people of the United
		  States for the victims of the devastating flooding in southern
		  Mexico.
	
	
		Whereas in late October 2007, a series of storms brought
			 torrential rainfall to southern Mexico, especially the States of Tabasco and
			 Chiapas, causing the Grijalva, Carrizal, and Puxcatan Rivers to overflow their
			 banks;
		Whereas early reports have branded the resulting floods as
			 the worst in Mexico in 50 years and Mexican President Calderon has called it
			 one of the worst natural disasters in the history of our country. Not
			 only because of the size of the area affected, but because of the number of
			 people affected;
		Whereas the flooding is estimated to have affected
			 1,000,000 people so far;
		Whereas Mexico’s Federal Social Development Department now
			 estimates that the homes of over 500,000 people were damaged or
			 destroyed;
		Whereas more than 300,000 people are reported to still be
			 trapped inside their homes or on their rooftops, with uncertain access to food,
			 medicine, and safe drinking water;
		Whereas forecasts call for even more rain in the days
			 ahead;
		Whereas the Governor of the State of Tabasco Andres
			 Granier stated that 100 percent of the states crops were lost and that 80
			 percent of the State of Tabasco is under water;
		Whereas the capital of Tabasco, Villahermosa, has been
			 particularly devastated, being compared to New Orleans after Hurricane
			 Katrina;
		Whereas the flooding has hampered the capacity of Mexico’s
			 oil industry;
		Whereas in the State of Chiapas, authorities have declared
			 a state of emergency in 22 municipalities and at least 7,000 people have been
			 evacuated to shelters;
		Whereas Red Cross workers in Mexico have called for urgent
			 supplies of water, food, and basic materials to assist in the rescue efforts;
			 and
		Whereas health officials have begun warning against the
			 serious possibility of cholera and waterborne diseases: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)expresses its
			 heartfelt sympathy for the victims of the devastating flooding affecting
			 southern Mexico;
			(2)conveys its
			 sincere support to the people and Government of Mexico;
			(3)urges the United
			 States Government to immediately make available all appropriate assistance
			 requested by the Mexican authorities; and
			(4)reaffirms its
			 commitment to provide relief aid to the victims as the effects of the flooding
			 continue to unfold.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
